Atkinson, J.
In a suit for permanent and temporary alimony and expenses of suit the judge, on January 13, 1923, ordered payment of $40 per month, commencing March 13, 1923, and the sum of $150 as attorney’s fees to be paid within six months. The wife was nineteen and the husband twenty-one years of age. It was alleged in the petition that the defendant had no property, but that he was “able-bodied” and capable of earning $150 per month. This allegation was denied by the answer. There was evidence tending to show that defendant resided in the City of Macon, that he was a competent “soda-water” clerk, and that salaries for services of such persons in the City of Macon were usually from $10 to $20 per week. The plaintiff testified that she “had no income of her own, and was supported by her cousin, . . and her mother; that, judging from appearances of defendant, he ought to be able to earn about $250 per month; that at the time of the marriage the defendant told the plaintiff that he had saved up $2000 in cash, also that defendant’s father was wealthy and owned ninety houses in Macon, Ga., and he would probably allow plaintiff and defendant to have one.” There was contradictory evidence that tended to show that defendant was in feeble health and without any substantial earning capacity, but was dependent upon his parents for a support. Other evidence tended to show a disposition upon the part of the defendant to disregard the marriage.and all marital responsibilities. Held, that ■ it was the duty of the trial judge to pass upon all conflicts in the evidence, and to render such judgment as would be appropriate under the facts of the case. The evidence authorized the finding of temporary alimony and attorney’s fees, and it cannot be held as matter of law that the amounts found were excessive.

Judgment affirmed.


All the Justices concur.